internal_revenue_service department of the treasury index number washington og contact person telephone number tn heterehce to dat c dom it a plr-122545-98 may this is in response to your letter dated date requesting on behalf of the above-named taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election under sec_168 ii of the internal_revenue_code the election additional information was submitted in letters dated april and date the material information submitted for consideration is summarized below subsidiary is a for-profit corporation organized under the laws of state a subsidiary is a wholly owned subsidiary of parent parent is a non-profit corporation and a tax-exempt_entity under sec_501 as a wholly owned subsidiary of parent subsidiary is a tax-exempt_controlled_entity within the meaning of sec_168 under sec_168 subsidiary may elect not to be treated as a tax-exempt_controlled_entity for purposes of sec_168 subsidiary however did not make a timely election and is therefore seeking relief under sec_301_9100-1 and sec_301_9100-3 of the regulations sec_168 provides that for purposes of sec_168 if i any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and ii any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property os sec_168 provides that for purposes of sec_168 any tax- exempt controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax- exempt controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax- exempt controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective therefore the election is a regulatory election under sec_301_9100-1 under sec_301_9100-1 and sec_301 a the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and provided that the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based on the facts and information submitted including the affidavits submitted and representations that have been made we conclude that subsidiary acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government accordingly we grant an extension of time until days from the date_of_issuance of this letter for subsidiary to file the election subsidiary must file an amended federal incorne tax_return for its tax_year ending on date f and attach thereto the election and information set forth in sec_301 7t a subsidiary should also attach a copy of this letter to the amended_return in addition pursuant to sec_301_9100-7t a copy of the election statement should also be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of subsidiary we express no opinion as to the tax consequences for filing the election late under provisions of any other sections of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting this relief we relied on certain statements and representations made by the taxpayer and or their representatives however the district_director should verify all essential facts moreover notwithstanding that an extension is granted to file the election any penalties and interest that would otherwise be applicable continue to apply this ruling letter is directed only to the taxpayer who requested it section sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office we are sending a copy of this fetter to your authorized representative sincerely yours assistant chief_counsel income_tax and accounting a jeon by irwin a leib deputy assistant chief_counsel a
